11DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 and 8 are objected to because of the following informalities:  
Regarding claim 4, “close closing” needs correction.  
Regarding claim 8, “movingconfigured” need correction.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 20050008121).
Regarding claim 1, Low teaches a radiotherapy system, characterized in that, comprising 
radiotherapy equipment and at least one source storage tank, wherein the radiotherapy equipment includes a treatment head 84 and a radioactive source component, the treatment head includes a first opening (source 88 accommodation opening figure 29), and an accommodation space, and the radioactive source component 88 is located in the accommodation space of the treatment head (figure 28-29);

the second opening of the source storage tank is configured to connected to the first opening of the radiotherapy equipment (figure 29), and the radioactive source component is able to move 86 between the treatment head and the source storage tank (figure 29).
However Low fails to teach the storage tank including a tank cover.
A storage cover is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the storage of Low with the known cover, since it would provide better protection.
Regarding claim 2, Low teaches the source storage tank is fixedly disposed on the radiotherapy equipment (figures 29-30).
Regarding claim 3, Low teaches the second opening includes a first sub-opening (outer opening) and a second sub-opening (inner opening) disposed oppositely, the first sub-opening is configured to connect the first opening of the radiotherapy equipment, and the tank cover is configured to close the second sub-opening (figures 29-30).
Regarding claim 4, Low fails to teach the radiotherapy equipment includes two tank covers respectively configured to close closing the first sub-opening and the second sub-opening in one to one correspondence.
A two/double cover is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the storage of Low with the double cover, since it would provide extra protection.
Regarding claim 5, Low teaches the radiotherapy system further comprises a pull rod device 86, and the pull rod device includes a pull rod and a first connection portion disposed on the pull rod; and the pull rod extends into the source storage tank and drives the first connection portion to move in the source storage tank (figures 29-30).

Through hole is known (26, Suzuki et al. (US 4506155), 126, Drobnik et al. (US 20050035310) and Schwarz et al. (US 20050224728)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the cover with the known through hole, since it would provide extra protection.
Regarding claim 7, Low teaches the tank cover is movably connected to the tank body; or, the tank cover is able to move relative to the tank body (see above).
Regarding claim 8, Low teaches the radiotherapy equipment further includes a push-pull 86 device for movingconfigured to move the radioactive source component.
Regarding claim 9, Low fails to teach the radioactive source component is provided with a first mating portion, the treatment head is provided with a second mating portion, and the first mating portion and the second mating portion are cooperatively fixed.
Container with mating portion is known (118 120, Drobnik et al. (US 20060076520), Schwarz et al. (US 20050224728)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the storage of Low with the mating portion, since it would provide extra protection.
Regarding claim 10, Low fails to teach the radiotherapy equipment includes two treatment heads, and each treatment head corresponds to one source storage tank respectively.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the two identical parts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 11, Low fails to teach the treatment head further includes a closure member, and the closure member is configured to close the first opening.
A container with closure member is known. (112, Drobnik et al. (US 20060076520) Schwarz et al. (US 20050224728))
Regarding claim 12, Low teaches the radiotherapy equipment further includes a fixed support, and the source storage tank is disposed on the fixed support (figure 29-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884